Citation Nr: 1627721	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-11 451
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's lumbar spine degenerative disc disease with osteoarthritis for the period prior to June 7, 2012.

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease with osteoarthritis for the period June 7, 2012 through August 9, 2015.  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar spine degenerative disc disease with osteoarthritis for the period on and after August 10, 2015.

4.  Entitlement to a compensable disability evaluation for the Veteran's right knee osteoarthritis for the period prior to June 7, 2012.

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee osteoarthritis for the period on and after June 7, 2012.
6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1966 to July 1975 and from April 1977 to April 1988.  The Veteran served in the Republic of Vietnam and was awarded both the Air Medal and the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, established service connection for both lumbar spine degenerative disc disease with osteoarthritis and right knee osteoarthritis; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of July 24, 2009.  

In September 2012, the RO increased the evaluations for the Veteran's lumbar spine and right knee disabilities from noncompensable to 10 percent and effectuated the awards as of June 7, 2012.  

In April 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.

In July 2014, this matter was last before the Board at which time it was remanded for further development.  

In an October 2015 rating decision, the RO increased the evaluation of lumbar disc disease with osteoarthritis to 20 percent disabling, effective August 10, 2015.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to a compensable disability evaluation for the Veteran's lumbar spine degenerative disc disease with osteoarthritis for the period prior to June 7, 2012, entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease with osteoarthritis for the period June 7, 2012 through August 9, 2015, entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar spine degenerative disc disease with osteoarthritis for the period on and after August 10, 2015, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the relevant period, the Veteran's service-connected right knee disability has manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion, but not by ankylosis, recurrent subluxation or lateral instability, flexion limited to 15 degrees or less, extension limited to 20 degrees or more, or by impairment of the tibia and fibula or genu recurvatum.


CONCLUSION OF LAW

Entitlement to a 20 percent evaluation for right knee osteoarthritis, but no greater, is warranted throughout the applicable period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 102, 3.156(a), 3.159, 3.326(a) (2015).

Here, as the issues decided in this decision arise from the Veteran's disagreement with the initial disability ratings assigned following the grants of service connection, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA treatment records, VA examination reports from February 2010, June 2012 and August 2015, and the Veteran's statements, including his testimony at the April 2014 Board hearing.
The Veteran was afforded VA examinations in February 2010, June 2012 and August 2015 in connection with his claims of entitlement to increased disability evaluations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, overall, the VA examinations are adequate.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disabilities upon ordinary conditions of daily life and work.  As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As relevant to orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of a veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When the limitation of motion of a specific joint or joints involved is compensable under the appropriate diagnostic codes, degenerative arthritis will be rated solely on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A July 2009 VA outpatient note reflects a complaint of right knee swelling and pain for 3 weeks.  X-rays showed probable right knee joint effusion and mild degenerative changes.  The Veteran was prescribed a knee brace at this time.  

In February 2010, shortly after the Veteran filed his claim, he was afforded a VA examination of the right knee.  The report reflects a history of meniscectomy in 1986.  At that time, the Veteran reported that the knee was consistently swollen, and the Veteran used a cane to assist in ambulation.  The right knee was normal in all maneuvers.  Flexion was to 140 degrees, and extension was full to zero degrees.  There was no pain in either plane of motion.  The knee was full weight-bearing, and without evidence of swelling or palpable tenderness.  There was no ligamentous laxity, and Lachman's was normal.  There was no pain with repetition of motion, and there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  Examination resulted in assessment of osteoarthritis of the right knee.  

The November 2010 private medical evaluation from Dr. S.O.  The evaluation reflects complaints of right knee pain at a 5/10 worsening to 9/10, aggravated by kneeling, squatting and prolonged walking and standing.  Extension of the knee was full to zero degrees, and flexion was to 127 degrees, with pain noted at this end point.  

Also of record and dated in November 2010 is a treatment note from Southwest Regional Orthopedics & Sports Medicine.  This note reflects extension to zero, flexion to 120 degrees, with positive McMurray's, positive Apley's and negative anterior and posterior Drawer's sign.  X-rays showed degenerative changes, with the right knee being "bone-on-bone" in the medial joint compartment.  

The Veteran was examined by VA again in June 2012.  At the time, he reported pain in the joint with swelling and occasional redness and heat.  He was unsure if the knee gave out.  He denied locking, but acknowledged stiffness.  He continued to use the brace and a cane for help in walking.  He reported flare-ups on occasion that necessitated resting the knee, but did not result in bedrest, medical care, or incapacitation.  Flexion was to 100 degrees, with pain at 90 degrees.  Extension was to zero degrees, with pain at this point.  Following repetitive use, no additional limitation of motion occurred.  The knee was stable on testing, and there was no history of patellar subluxation or dislocation.  There was history of meniscal tear with meniscectomy and frequent episodes of joint pain, but no meniscal dislocation or frequent episodes of joint "locking" or effusion.  There were scars associated with the history of meniscectomy, but none was painful, unstable, and the total area of the scarring did not measure greater than 6 square inches (39 square centimeters).  They did not result in any limitation of the joint.  The Veteran continued to use a brace and a cane to assist in ambulation.  

Of record is an October 2013, private medical record from G.W., M.D.  The note reflects continued complaints of knee pain.  X-rays showed mild degenerative changes at this time, with small joint effusion.  Right knee flexion was to 83 degrees at this time.  Extension was to 11 degrees.  

In April 2014, the Veteran testified before the Board.  In regard to the knees, he offered a history of the right knee going out with resultant fall on one occasion in 2011.  He offered a history of injections to the knee.  He related that the knee had not gone out on him in a while.  He reported difficulty with stairs.  

In August 2015, following the Board's remand, the Veteran was afforded a VA examination to address the right knee.  Flexion of the knee was to 100 degrees.  Extension was to negative 5 degrees.  Following repetitive use, flexion was limited to 95 degrees.  Extension remained to negative 5 degrees.  There was no history of recurrent subluxation or lateral instability, although there was a history of effusion with 1-2+ noted on examination.  Joint stability testing was normal.  The examiner noted a history of meniscal tear with frequent episodes of joint effusion.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code Diagnostic Code 5260, which provides for evaluation based upon limitation of extension.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that, throughout the entire applicable period since the inception of the claim, the Veteran's right knee disability is more appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran's right knee disability has not manifested by compensable limitation of motion at any point.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Rather, the evidence shows that the primary pathology related to the Veteran's right knee disability involves a meniscal injury, which is contemplated by Diagnostic Code 5258.  Accordingly, the Board finds that throughout the course of the present claim and appeal that 38 C.F.R. § 4.71a, Diagnostic Code 5258 is properly applied.

The Board finds that under Diagnostic Code 5258 a 20 percent evaluation is warranted throughout the applicable period.  38 C.F.R. § 4.71a.  The Veteran has a history of meniscectomy in service in 1986.  VA records dated in July 2009 document joint effusion, with degenerative changes.  VA examination in February 2010 reflected no such history, yet VA examination in June 2012 reflected a meniscus condition (semilunar cartilage) with frequent episodes of pain, albeit without frequent episodes of joint locking or effusion.  However, VA examination in August 2015 indicated a meniscal tear with frequent episodes of joint effusion.  The Veteran has consistently described episodes of joint effusion in the right knee, with giving way of the knee.  He requires a cane to assist with ambulation, to some degree, in regards to his right knee disability.  Thus, the Board concludes that the evidence has demonstrated, to at least equipoise throughout the applicable period, that the Veteran's right knee disability manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  Accordingly, a 20 percent evaluation is warranted.  Fenderson, supra.

The Board has considered Diagnostic Code 5259, which provides a maximum 10 percent evaluation for symptomatic removal of semilunar cartilage, which is certainly germane to the present case in light of the Veteran's meniscectomy. However, to apply this diagnostic code would constitute pyramiding as Diagnostic Code 5258 provides for evaluation of similar symptomatology.  38 C.F.R. § 4.14.

The Veteran's knee is not ankylosed as ankylosis has not been assessed and the Veteran retains a good degree of range of motion in the knee.  Accordingly, Diagnostic Code 5256 is inapplicable.  

Nor does the Board find that a separate evaluation is warranted under Diagnostic Code 5257.  Recurrent subluxation and lateral instability has not been shown.  A review of the evidence, as outlined above, does not demonstrate recurrent subluxation or lateral instability.  Upon repeated testing the knee was shown to be stable on Lachman's (posterior/anterior stability).  Accordingly, this diagnostic code is inapplicable.  Butts, supra.

Diagnostic Codes 5260 and 5261 could provide for an evaluation in excess of 20 percent, to the extent that application of these diagnostic codes provides therefor, exclusive of application of Diagnostic Code 5258, which would result in pyramiding under 38 C.F.R. § 4.14.  However, a review of the record, as outlined above, does not disclose limitation of flexion to 15 degrees; limitation of flexion has not remotely approximated this figure.  Moreover, with regards to limitation of extension, extension has never approximated 20 degrees.  Indeed, extension has largely remained to zero degrees. 38 C.F.R. § 4.71a.

Impairment of the tibia and fibula has not been demonstrated and Diagnostic Code 5262 cannot be utilized for a higher evaluation.  Likewise, neither has genu recurvatum under Diagnostic Code 5263.  Butts, supra.

In considering the DeLuca factors, the Board accepts that the Veteran has complained of flare-ups on exertion manifested by pain; he is competent and credible in this regard.  Such complaints were considered during VA examinations. The VA examiners indicated that it was not possible to discern additional functional limitation during a flare-up expressed in terms of degrees of motion to any degree of medical certainty.  The Board has considered the lay and medical evidence of record.  The weight of the evidence demonstrates slight loss flexion on range of motion.  The Board finds that any functional impairment associated with the Veteran's functioning during a flare-up more nearly approximates the level of impairment associated with the currently assigned 20 percent rating.  The resulting functional impairment from the Veteran's service-connected right knee disability has been evaluated.  Given all of the above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  Fenderson, supra.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left right knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  They contemplate the Veteran's meniscal condition, and provide for higher evaluations based upon manifestations such as limited motion and instability.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment over and above that which is contemplated in the assigned non-compensable ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for several other service-connected disabilities. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, referral for consideration of entitlement to an extraschedular evaluation is not warranted.


ORDER

Throughout the applicable period, entitlement to an evaluation of 20 percent, but no greater, for right knee osteoarthritis, is granted, subject to the laws and awards governing the award of monetary benefits.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Following the Board's remand, the Veteran was scheduled for a VA examination to address the severity of his low back disability in August 2015.  A review of that examination report discloses the examiner's impression that the Veteran had no signs or symptoms related to radiculopathy, or any radicular pain.  However, the aforementioned VA examination of the knees, performed by the same examiner, reflects that the examiner noted a reduction in muscle strength in the right lower extremity, which he attributed to "back pain."  Thus, the examination report is in need of clarification with respect to the presence or absence of any neurologic abnormalities associated with the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (6) (2015).  

The Board also notes that the claim of entitlement to a TDIU is inextricably intertwined with the claim remanded and must be deferred pending readjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected degenerative disc disease of the lumbar spine. Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the thoracolumbar spine and his current range of motion in this spinal segment and the presence or absence of unfavorable or favorable ankylosis. Any neurological abnormalities associated with the service-connected low back disability, particularly of the lower extremities, should be discussed.  Attention is directed to the Veteran's complaints  of numbness, pain and motor impairment in the lower extremities, as well as the August 2015 VA examination report indicating lower extremity motor impairment related to the low back disability.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from the lumbar spine and any associated neurological disabilities.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, the AOJ should review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


